TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00670-CV



                                     Mary E. Allen, Appellant

                                                 v.

                               Wells Branch Self Storage, Appellee


               FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. C-1-CV-14-007235, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                Appellant Mary E. Allen filed a motion challenging the trial court’s order sustaining

a contest to her affidavit of indigence.1 Having reviewed the motion and the record from the hearing

on the contest, we conclude that the trial court did not abuse its discretion.2 As such, we deny

appellant’s motion.3

                It is ordered on December 10, 2014.



Before Justices Puryear, Pemberton, and Field


       1
           See Tex. R. App. P. 20.1(j)(1).
       2
          See Scarbrough v. Purser, No. 03-13-00025-CV, 2013 Tex. App. LEXIS 2446, at *1-2
(Tex. App.—Austin Feb. 27, 2013, order) (per curiam) (applying abuse-of-discretion standard
to review of trial court’s order sustaining indigence contest); Kastner v. Texas Bd. of Law Exam’rs,
No. 03-08-00515-CV, 2009 Tex. App. LEXIS 6381, at *5 (Tex. App.—Austin Aug. 12, 2009,
no pet.) (mem. op.) (same).
       3
           See Tex. R. App. P. 20.1(j)(4).